DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Smilovici et al. 2007/0003384 (hereafter—Smilovici--) in view of Oprasic et al. US 2010/0150671 (hereafter—Oprasic--).
In regards to claim 17, Smilovici discloses (see Figures 1-14) a double-sided cutting insert (20) for milling, the cutting insert (20) comprising: a top side (28), a bottom side (30), and a circumferential lateral surface (32, 34 and 36) between said top and bottom sides; a first cutting edge (46 and 48) formed at a transition from said top side (28) to said circumferential lateral surface (32, 34 and 36); a second cutting edge (the other one 46 and 48) formed at a transition from said bottom side (30) to said circumferential lateral surface (32, 34 and 36); an axis of symmetry (T) relative to which the cutting insert (1) has a fourfold rotational symmetry (note that the insert is reversible/indexible) and a reference plane (M, I, J) running perpendicularly to said axis of symmetry (T) and dividing said cutting insert into two halves (see at least Figures 4-8); each of said first cutting edge (46 and 48) and said second cutting edge (46 and 48) having: alternately arranged (in the same way as presented by the Applicant) main cutters (46) and face cutters (48), each extending between raised cutting corners (40) and lowered cutting corners (42), wherein said lowered cutting corners (42) are closer to said reference plane (M, I, J) than said raised cutting corners (40) (see Figure 4-5); said circumferential lateral surface (32, 34 and 36) having face clearance surfaces (36) each extending along said face cutter (48); and said circumferential lateral surface (32, 34 and 36) having main clearance surfaces (34) extending along said main cutter (46) and moving farther away from said axis of symmetry (T) as the distance from the associated said main cutter increases (see angles φ and/or σ on Figures 6-7).
However, Smilovici fails to disclose that the face clearance surfaces come closer to said axis of symmetry (T) as a distance from the associated said face cutter increases.
Nevertheless, Oprasic teaches that it is well known in the art of cutting inserts to have a cutting insert (2) having main cutters and face cutters (14).  Each of them having respective main clearance surfaces and face clearance surfaces.  Note that on Figures 7-9, the face clearance surfaces (151,152) come closer to an axis of symmetry (C2) as a distance from the associated said face cutter (14) increases.  A person having ordinary skill in the art would have recognized that clearance surfaces (clearance angles) will depend on the specific material being machined and specific application in which the machined material requires a specific clearance (as suggested on paragraph [0011] of Oprasic).
Accordingly, it would have been obvious to a person having ordinary skill in the art to modify Smilovici’s face clearance surfaces to come closer to said axis of symmetry as the distance from the associated face cutter increases based on the teachings of Oprasic depending on the material being machined and the specific application in which the machined material requires desired clearance surface.
In regards to claim 18, Smilovici as modified discloses the cutting insert according to claim 17, Smilovici as modified also discloses that the cutting insert has, in a plan view onto said top side, a substantially square base form with angled corners (see Figure 3 of Smilovici), said main cutters (46 of Smilovici) extend along main sides of the square base form and said face cutters (48 of Smilovici) extend along the angled corners (see Figures 3 and 4 of Smilovici). 
In regards to claim 19, Smilovici as modified discloses the cutting insert according to claim 17, Smilovici as modified also discloses that each of said first cutting edge and said second cutting edge (46 and 48 of Smilovici) are formed by four main cutters (46 of Smilovici and four face cutters (48 of Smilovici) which are connected together via said raised cutting corners and said lowered cutting corners (see Figures 2-4 of Smilovici). 
In regards to claim 20, Smilovici as modified discloses the cutting insert according to claim 17, Smilovici as modified also discloses that each of said main cutters (46 of Smilovici), viewed in a plan view onto said top side or onto said bottom side (as in Figure 3 of Smilovici), has an internal angle (the same angle as presented by the Applicant) with the adjacent said face cutters (48 of Smilovici).
Although Figure 3 of Smilovici suggests that the internal angle ranges between 130° and 140°, it is not explicitly disclosed.
Nevertheless, since Smilovici does, however, disclose that there is an internal angle between each main cutter and adjacent face cutters; the value or values of this internal angle constitute a defined value of the cutting insert. Therefore, the value(s) of the internal angle is/are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the angle will depend on the mounting to the insert to an insert pocket (radial/axial tilt angles) such that the active cutting edge portion at a respective other side of the cutting insert can be reliably protected while at the same time enabling milling. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined internal angle, were disclosed in the prior art by Smilovici, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Smilovici’s internal angle to be within a desired range such as in a range between 130° and 140°.  In re Aller, 105 USPQ 233.  
In regards to claim 27, Smilovici as modified discloses the cutting insert according to claim 17, Smilovici as modified also discloses a milling tool (24 of Smilovici) comprising a base body (22 of Smilovici) formed with at least one seat (72 of Smilovici) for receiving the at least one cutting insert (20 of Smilovici).
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Smilovici et al. 2007/0003384 (hereafter—Smilovici--) in view of Oprasic et al. US 2010/0150671 (hereafter—Oprasic--) as applied to claim 17 above and in further view of Norstedt et al. US 2014/0205387 (hereafter—Norstedt--).
In regards to claims 21-22, Smilovici as modified discloses the cutting insert according to claim 17, Smilovici as modified also discloses that each of said face clearance surfaces (36 of Smilovici) extends as a surface along an entire said face cutter from a respective said raised cutting corner to a respective said lowered cutting corner (see Figures 2 and 4 of Smilovici) and that each of said main clearance surfaces (34 of Smilovici) extends as a surface along an entire said main cutter from a respective said raised cutting corner to a respective said lowered cutting corner. 
However, Smilovici fails to explicitly disclose that each of the surfaces to which each of the face and main clearance surfaces extends along is flat.
Nevertheless, Norstedt teaches that it is well known in the art of cutting inserts to have a cutting inserts with main cutters and face cutters, where each has respective flat clearance surfaces such that the cutting edges can be protected in an effective way before indexing (see paragraph [0016]).
Accordingly, it would have been obvious to a person having ordinary skill in the art a the time the Applicant’s invention was filed, to modify Smilovici’s face clearance surfaces and main clearance surfaces to be flat as taught by Norstedt, to protect the cutting edges in an effective way before indexing.
Claim 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Smilovici et al. 2007/0003384 (hereafter—Smilovici--) in view of Oprasic et al. US 2010/0150671 (hereafter—Oprasic--) as applied to claim 17 above and in further view of Jordberg et al. US 6,142,716 (hereafter—Jordberg--).
In regards to claim 23, Smilovici as modified discloses the cutting insert according to claim 17, Smilovici as modified also discloses the top side and bottom side, and the main cutters and face cutters.
However, Smilovici fails to teach that each of said top side and said bottom side is formed with a main rake surface chamfer adjacent said main cutters and with a face rake surface chamfer disposed at a chamfer angle, adjacent said face cutters. 
Nevertheless, Jordberg further teaches that it is well known in the art of cutting inserts, to have a main rake surface chamfer (32) adjacent to main cutters (18) and with a face rake surface chamfer (32) adjacent to face cutters (20).  Each of the chamfers 32 being disposed at an angle.  By providing a corresponding chamfer, it reinforces and increases cutting edge strength when machining and elongates cutting edge life.
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed to provide each of Smilovici’s main cutters and face cutters with a chamfer (main rake surface chamfer) based on the teachings of Jordberd to increase cutting edge strength and increase cutting edge life when machining.
In regards to claim 24, Smilovici as modified discloses the cutting insert according to claim 23, Smilovici as modified also discloses that there is a nominal chamfer angle (α1 of Jordberg now on Smilovici) of said face rake surface chamfer (32 of Jordberg now on Smilovici) and that there is a nominal chamfer angle (α2 of Jordberg now on Smilovici) of said main rake surface chamfer (32 of Jordberg now on Smilovici).
However, Smilovici as modified fails to disclose that the chamfer angle of the face rake surface chamfer is smaller than the chamfer angle of the main rake surface chamfer.
Nevertheless, Jordberg teaches that it is well known in the art of cutting insert, to have a a nominal chamfer angle of a main rake surface chamfer and to have a nominal chamfer angle of a face rake surface chamfer.
A person of ordinary skill in the art, upon reading the teachings of Smilovici as modified by Jordberg, would also have recognized the desirability of changing the chamfer angles of the main rake surface chamfer and of the face rake surface chamfer accordingly, depending on the desired reinforcement of the cutting edge when machining. Jordberg teaches that having the nominal chamfer angle of said face rake surface chamfer being larger than the nominal chamfer angle of said main rake surface chamfer, is one of a finite number of permutations known to be useful for increasing cutting edge strength and reinforcement.   Thus, it would have been obvious to a person of ordinary skill in the art to try having the nominal chamfer angle of said face rake surface chamfer being larger than the nominal chamfer angle of said main rake surface chamfer based on the teachings of Jordberg in an attempt to provide improved cutting edge strength properties when machining, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as the nominal chamfer angle of said face rake surface chamfer being the same as the nominal chamfer angle of said main rake surface chamfer).
In regards to claims 25-26, Smilovici as modified discloses the cutting insert according to claim 24 and 25 respectively, Smilovici as modified also discloses that the nominal chamfer angle (α1 now on modified Smilovici) is smaller than the nominal chamfer angle (α2 now on modified Smilovici) of said main rake surface chamfer.
Nevertheless, Smilovici as modified fails to disclose that the nominal chamfer angle of said face rake surface is at least 8˚ smaller than the nominal chamfer angle of said main rake surface chamfer (for claim 25) and at least 10˚ smaller than the nominal chamfer angle of said main rake surface chamfer (for claim 26).
Since Smilovici as modified does, however, disclose that the nominal chamfer angle of said face rake surface is at least smaller than the nominal chamfer angle of said main rake surface chamfer; the value of how smaller the nominal chamfer angle of said rake surface when compared to the nominal chamfer angle of said main rake surface chamfer, constitutes a defined ratio of the cutting tool. Therefore, the value of how smaller the nominal chamfer angle of said rake surface when compared to the nominal chamfer angle of said main rake surface chamfer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the angles will depend on the desired cutting edge strength which will also depend on the amount of usage of each of the cutting edges; type of material being machined and surface finish. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined value of how smaller the nominal chamfer angle of said rake surface when compared to the nominal chamfer angle of said main rake surface chamfer, were disclosed in the prior art by Smilovici as modified by Jordberg, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Smilovici’s value of how smaller the nominal chamfer angle of said rake surface when compared to the nominal chamfer angle of said main rake surface chamfer to be within a desired range or value as desired such as at least 8˚ smaller (claim 25) and at least 10˚ smaller (claim 26).  In re Aller, 105 USPQ 233/ In re Boesch, 205 USPQ 215.
Allowable Subject Matter
Claim 28-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Notes
The Examiner notes that claim 28 has been considered as depending on rejected claim 27.  Claim 27 is considered as needing all of the claimed limitations of claim 17.  As such, for claim 28 to be allowed, it must be rewritten in independent form including all the limitations of both claim 17 and claim 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722